NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



ROBERT G. GENUNG,                        )
                                         )
         Appellant,                      )
                                         )
v.                                       )           Case No. 2D17-3986
                                         )
CAROLINE L. CONSTANTINO as               )
Personal Representative of the Estate of )
MARTHA A. GENUNG, Deceased,              )
                                         )
         Appellee.                       )
___________________________________)

Opinion filed May 16, 2018.

Appeal from the Circuit Court for Collier
County; Geoffrey H. Gentile, Judge.

Shayna K. Cavanaugh of the Law Office of
Shayna K. Cavanaugh, P.A., Naples, for
Appellant.

Mark V. Silverio and Brian M. Silverio of
Silverio & Hall, P.A., Naples, for Appellee.



PER CURIAM.

              Affirmed.




LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.